Exhibit 10.1

March 23, 2010                        

Mr. Jon S. Corzine

MF Global Holdings Ltd.

717 Fifth Avenue

New York, New York 10022

 

  Re: MF Global – Employment Agreement

Dear Jon:

This is your EMPLOYMENT AGREEMENT (this “Agreement”) with MF Global Holdings
Ltd., a Delaware corporation (“MF Global”). This Agreement sets forth the terms
of your employment with MF Global. In this Agreement, the “MF Global Group”
refers to MF Global and its subsidiaries that are consolidated on MF Global’s
audited financial statements.

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Term of Your Employment

The term of this Agreement began on the “Commencement Date” set forth in your
Schedule and will end at the close of business on March 31, 2011 (the “Agreement
Term”). Upon the expiration of the Agreement Term, you will continue to be an
employee of MF Global “at-will” (unless and until MF Global or you gives written
notice to the other of termination). All references to “your employment” in this
Agreement will refer to your employment during the Agreement Term. On or prior
to December 31, 2010, MF Global shall provide to you in writing (i) proposed
terms for amendment or replacement of this Agreement with a new employment
agreement addressing substantially the same terms and conditions as this
Agreement or (ii) notice that it does not intend to propose terms for such
amended or new employment agreement, and expects your employment to terminate at
the close of business on March 31, 2011.

The provisions of Sections 3(c), 3(d), 3(e), 5(d), 7, 8, 9, 11, 12 and 13 shall
survive the termination of the Agreement Term and any concurrent or



--------------------------------------------------------------------------------

subsequent termination of your employment thereunder and shall continue to be in
effect thereafter to the extent applicable; and Section 6 shall survive any
termination of your employment occurring prior to the expiration of the
Agreement Term. For the avoidance of doubt, you will not be entitled to any
payments or benefits under Section 6 of this Agreement upon any termination of
your employment on or after the expiration of the Agreement Term.

 

3. Your Position, Performance and Other Activities

(a) Position. You will be employed in the position stated in your Schedule.

(b) Authority, Responsibilities, and Reporting. Your authority, responsibilities
and reporting relationships will correspond to your position and will include
any particular authority, responsibilities and reporting relationships
consistent with your position that MF Global’s Board of Directors (the “Board”)
may assign to you from time to time. Any specific reporting relationship
provided in your Schedule replaces the relationship provided in this
Section 3(b), and any specific authority or responsibility provided in your
Schedule is in addition to that provided in this Section 3(b).

(c) Performance. During your employment, you will devote substantially all of
your business time and attention to the MF Global Group (except as provided in
Section 3(d)) and will use good faith efforts to discharge your responsibilities
under this Agreement to the best of your ability.

(d) Other Activities. During your employment, you will not render any business,
commercial or professional services to any non-member of the MF Global Group,
except as permitted pursuant to this Section 3(d). However, you may (1) serve,
without Board approval, on civic, educational or charitable boards or committees
and, with the prior written approval of the Board or committee of the Board, as
appropriate, on other corporate boards or committees (including those boards or
committees for which approval previously was granted for those boards and
committees as set forth in the Schedule), (2) manage personal investments, or
(3) teach at educational institutions, deliver lectures or fulfill speaking
engagements, so long as the activities in clauses (1) through (3) above do not
significantly interfere with your performance of your responsibilities under
this Agreement. It is understood and agreed that, as you have requested and we
consent, you may act as an operating partner of J.C. Flowers & Co. LLC (“JCF”)
(or in any comparable capacity on behalf of JCF), subject to the terms and
conditions of this Agreement and so long as the activities as such operating
partner (or in any such comparable capacity) do not significantly interfere with
your performance of your responsibilities under this Agreement. The Board or an
appropriate committee of the Board has reviewed and approved the provisions of
this Agreement permitting your JCF relationship. It is further understood and
agreed that, in serving as an officer and/or director of MF Global, you are not
doing so as a representative or designee of JCF. You agree that, except as
provided in this Section 3(d) and Section 3(e), nothing in this Agreement shall
relieve you of any duties (including fiduciary duties and duties of
confidentiality) you may owe to the MF Global Group or its stockholders by
reason of your service as an officer or director of MF Global.

 

-2-



--------------------------------------------------------------------------------

(e) Corporate Opportunities.

(1) In the event you acquire knowledge from JCF (and not from the MF Global
Group) of a potential transaction or other business opportunity which may be a
corporate opportunity for the MF Global Group, (A) you shall have no duty to
communicate or present such business opportunity to the MF Global Group and
(B) you shall not be liable to the MF Global Group or, to the maximum extent
permitted from time to time under the law of the State of Delaware, its
stockholders for failing to present such corporate opportunity to the MF Global
Group, whether under a breach of any fiduciary duty theory, by reason of the
fact that JCF pursues or acquires such corporate opportunity for itself or
otherwise. To the maximum extent permitted from time to time under the law of
the State of Delaware, MF Global renounces any interest or expectancy of the MF
Global Group in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to you by JCF (and not by the
MF Global Group) or in which you acquire knowledge through your association with
JCF (and not through your association with the MF Global Group).

(2) In the event that you acquire knowledge from JCF (and not from the MF Global
Group) of a potential transaction or other business opportunity which may be a
corporate opportunity for both JCF and the MF Global Group, you: (i) to the
maximum extent not prohibited from time to time under the law of the State of
Delaware, shall have fully satisfied and fulfilled your fiduciary duties to the
MF Global Group and its stockholders with respect to such corporate opportunity;
(ii) shall not be liable to the MF Global Group or, to the maximum extent
permitted from time to time under the law of the State of Delaware, its
stockholders for breach of any fiduciary duty by reason of the fact that JCF
pursues or acquires such corporate opportunity for itself or directs such
corporate opportunity to another person or does not present such corporate
opportunity to the MF Global Group; (iii) shall be deemed to have acted in good
faith and in a manner that you reasonably believe to be in and not opposed to
the best interests of the MF Global Group with respect to such corporate
opportunity; and (iv) to the maximum extent not prohibited from time to time
under the law of the State of Delaware, shall be deemed not to have breached
your duty of loyalty to the MF Global Group or its stockholders or to have
derived an improper personal benefit therefrom with respect to such corporate
opportunity, if you act in good faith in a manner consistent with this
Section 3(e). A corporate opportunity offered to you shall belong to the MF
Global Group, unless such opportunity is offered to you or you otherwise acquire
knowledge of such opportunity through your capacity as an operating partner of
JCF (or in any comparable capacity on behalf of JCF) and not through the MF
Global Group (or to you in your capacity as an officer or director of MF
Global), in which case such opportunity shall belong to JCF and not the MF
Global Group. For the purposes of this

 

-3-



--------------------------------------------------------------------------------

Section 3(e), “corporate opportunities” shall include, but not be limited to,
business opportunities which are, from their nature, in the line of the MF
Global Group’s business, are of practical advantage to it. For purposes of this
Section 3(e), the “line of the MF Global Group’s business” at any time shall
mean the business as a futures commission merchant, broker dealer and
intermediary and other businesses in which the MF Global Group is engaged at
such time.

 

4. Your Compensation

(a) Salary. You will receive an annual base salary (your “Salary”). The starting
amount of your Salary is in your Schedule. MF Global will review your Salary at
least annually and may increase it at any time for any reason. However, your
Salary may not be decreased at any time (including after any increase) other
than as part of an across-the-board salary reduction that applies in the same
manner to all similarly situated executives, and any increase in your Salary
will not reduce or limit any other obligation to you under this Agreement. Your
Salary will be paid in accordance with the MF Global Group’s normal practices
for similarly situated executives.

(b) Sign-On Bonus. You will receive a sign-on bonus in accordance with your
Schedule.

(c) Bonus. You will be eligible to receive an annual bonus (your “Bonus”) for
each fiscal year of MF Global ending during your employment (other than the
fiscal year ending March 31, 2010), which may be paid in a combination of cash
and equity-based awards. Subject to the bonus provisions set forth in your
Schedule, and except as otherwise expressly provided in this Agreement, the
amount and form of your Bonus, including the amount payable upon achievement of
target-level performance, for each fiscal year (if any) will be determined by
the Board (or a committee of the Board) and paid in accordance with your
Schedule.

(d) Stock Option Grant. You will receive a Stock Option Grant in accordance with
your Schedule.

(e) Other Executive Compensation Plans. You will be entitled to participate in
all of the MF Global Group’s executive compensation plans, including any
management incentive plans, long-term compensation plans, equity compensation
option plans and deferred compensation plans, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

5. Your Benefits

(a) Employee Benefit Plans; Perquisites. During your employment, you will be
entitled to participate in the MF Global Group’s employee benefit and welfare
plans, including plans providing retirement benefits or medical, dental,
hospitalization, life or disability insurance, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group. In addition, you will be entitled to receive perquisites on a
basis that is at least as

 

-4-



--------------------------------------------------------------------------------

favorable as that provided to other similarly situated executives of the MF
Global Group.

(b) Vacation. You will be entitled to paid annual vacation on a basis that is at
least as favorable as that provided to other similarly situated executives of
the MF Global Group but in no event less than five weeks per year.

(c) Business Expenses. You will be reimbursed for all business and entertainment
expenses incurred by you in performing your responsibilities under this
Agreement. However, your reimbursement will be subject to the MF Global Group’s
normal practices for similarly situated executives, provided that such
reimbursements pursuant to this Section 5(c) will be paid no later than the end
of the calendar year following the year in which such reimbursable expenses were
incurred.

(d) Indemnification. To the fullest extent permitted by applicable law, as it
presently exists or may hereafter be amended, MF Global shall indemnify you
against any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, against you or in which you are
otherwise involved arising by reason of your status as a director, officer,
employee and/or agent of the MF Global Group and shall pay the expenses,
including attorneys’ fees, incurred by you in defending any such action, suit or
proceeding in advance of its final disposition. The provisions of this
Section 5(d) shall in no way limit, and shall be in addition to, your rights to
indemnification and advancement of expenses provided under the By-Laws of MF
Global. You will at all relevant times be covered under any contract of
directors and officers liability insurance that covers directors or officers of
MF Global (other than any coverage that specifically covers solely independent
directors), and MF Global shall at all times during which you are serving as a
director or officer maintain commercially reasonable levels of directors and
officers liability insurance. Your right to indemnification shall apply as
provided herein notwithstanding the availability of any indemnification rights
you may have from other sources, except to the extent that you have already been
paid (and are not obligated to repay) such other indemnification.

(e) Additional Benefits. During your employment, you will be provided the
additional benefits stated in your Schedule.

 

6. Termination of Your Employment

(a) No Reason Required. You or MF Global may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 6(c).

(b) Related Definitions.

(1) “Cause” means any of the following: (A) your continued and willful failure
to perform substantially your responsibilities to the MF Global Group under this
Agreement, after written demand for substantial performance has been given by
the Board that specifically identifies how you have not substantially performed
your

 

-5-



--------------------------------------------------------------------------------

responsibilities; (B) your willful engagement in illegal conduct or in gross
misconduct in connection with the business of the MF Global Group; (C) your
conviction of, or plea of guilty or nolo contendere to, a felony; (D) your
willful and material breach of the MF Global Group’s written code of conduct and
business ethics or other material written policy, procedure or guideline
(provided that you were given access to a copy of such policy, procedure or
guideline prior to the alleged breach) relating to personal conduct in effect
from time to time or Section 3(d), 3(e), 7 or 8; (E) your willful attempt to
obstruct or willful failure to cooperate with any investigation authorized by
the Board or any governmental or self-regulatory entity; or (F) your
disqualification or bar by any governmental or self-regulatory authority from
serving in the capacity contemplated by this Agreement or your loss of any
governmental or self-regulatory license that is reasonably necessary for you to
perform your responsibilities to the MF Global Group under this Agreement, if
(i) the disqualification, bar or loss continues for more than 60 days and
(ii) during that period the MF Global Group uses its good faith efforts to cause
the disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid in full to the extent legally permissible).

For purposes of this definition, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the MF Global Group and (ii) any
act or omission by you based on authority given pursuant to a resolution duly
adopted by the Board will be deemed made in good faith and in the best interests
of the MF Global Group.

Any determination of Cause by MF Global shall be made by a resolution approved
by a majority of the members of the Board (other than you), provided that no
such determination may be made until you have been given written notice
detailing the specific Cause event and, except for conditions set forth at
clauses (C) or (F) of Section 6(b)(1), an opportunity on at least fifteen
(15) days advance written notice to appear (with legal counsel) before the Board
to discuss the specific circumstances alleged to constitute a Cause event. In
addition, the Board must give you notice and 10 days to cure the first event
constituting Cause under Section 6(b)(1)(D) or (E) (unless the event cannot be
cured).

(2) “Good Reason” means any of the following: (A) any material and adverse
change in your position with the MF Global Group (including a failure to
nominate you to the Board, unless prohibited by legal or regulatory authority);
(B) any material diminution in your authority, responsibilities and reporting

 

-6-



--------------------------------------------------------------------------------

relationships as provided in Section 3(b) (and your Schedule); (C) any material
failure by MF Global to comply with Section 4 and/or 5 (and your Schedule);
(D) MF Global requiring you to be based at any office more than 35 miles from
the place of employment stated in your Schedule (however, travel required by MF
Global in connection with your duties will not constitute Good Reason); (E) any
purported termination by MF Global of your employment that is in breach of this
Agreement; (F) any failure by MF Global to comply with Section 11(c); or (G) any
material breach of this Agreement by MF Global (including a failure to comply
with the December 31, 2010 notification requirement set forth in Section 2) not
otherwise specifically provided for in this Section 6(b)(2).

If you do not give a Termination Notice within 90 days after you learn of the
existence of an event constituting Good Reason, the event will no longer
constitute Good Reason. In addition, (i) an isolated, insubstantial and
inadvertent failure by MF Global under Section 6(b)(2)(A) through (C) that is
not in bad faith and is cured promptly on your giving MF Global notice will not
constitute Good Reason and (ii) you must give MF Global notice and 30 days to
cure the event constituting Good Reason.

(3) “Disability” means your absence from your responsibilities with MF Global on
a full-time basis for 130 business days in any consecutive 12 months as a result
of incapacity due to mental or physical illness or injury. If MF Global
determines in good faith that your Disability has occurred, it may give you a
Termination Notice. If within 30 days of the Termination Notice you do not
return to full-time performance of your responsibilities, your employment will
terminate. If you do return to full-time performance in that 30-day period, the
Termination Notice will be cancelled for all purposes of this Agreement. Except
as provided in this Section 6(b)(3), your incapacity due to mental or physical
illness or injury will not affect MF Global’s obligations under this Agreement
(including that such illness or injury will not constitute a basis for Cause).

(c) Advance Notice Generally Required.

(1) To terminate your employment, either you or MF Global must provide a
Termination Notice to the other. A “Termination Notice” is a written notice that
states the specific provision of this Agreement on which termination is based,
including, if applicable, the specific clause of the definition of Cause or Good
Reason and a reasonably detailed description of the facts that permit
termination under that clause; provided that the failure to include any fact in
a Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement.

(2) You and MF Global agree to provide 60 days’ advance Termination Notice of
any termination, unless your employment is

 

-7-



--------------------------------------------------------------------------------

terminated by MF Global for Cause or because of your Disability or death or by
you with Good Reason. Accordingly, the effective date of early termination of
your employment will be 60 days after Termination Notice is given except that
(A) the effective date will be the date of MF Global’s Termination Notice if
your employment is terminated by MF Global for Cause, although MF Global may
provide a later effective date in the Termination Notice, (B) the effective date
will be 30 days after Termination Notice is given if your employment is
terminated because of your Disability, (C) the effective date will be the time
of your death if your employment is terminated because of your death, and
(D) the effective date will be 30 days after Termination Notice is given by you
for a Good Reason event (however, if MF Global timely cures pursuant to
Section 6(b)(2), then you must either withdraw the Termination Notice or convert
it to a notice of termination without Good Reason, which would be effective 60
days after you gave the notice to MF Global). Notwithstanding the foregoing, MF
Global may elect, in its sole discretion, to waive all or any part of the notice
period if you terminate your employment with or without Good Reason.

(d) With Good Reason or Without Cause. If MF Global terminates your employment
without Cause or you terminate your employment for Good Reason prior to the
expiration of the Agreement Term:

(1) MF Global will pay the following as of the end of your employment: (A) your
unpaid Salary through the date of termination, (B) your Salary for any accrued
but unused vacation through the date of termination, and (C) any accrued expense
reimbursements and other cash entitlements (including for accrued expense
reimbursement for which supporting documentation is submitted within a
reasonable time after termination of your employment) (together, your “Accrued
Compensation”). In addition, MF Global will pay you any amounts and provide you
any benefits that are required, or to which you are entitled, under any plan,
contract or arrangement of the MF Global Group as of the end of your employment
or to which you are otherwise entitled to by law (together, the “Other
Benefits”).

(2) MF Global will pay your Earned Bonus. Your “Earned Bonus” means any earned
but unpaid Bonus for the fiscal year ending upon or immediately before the end
of your employment.

(3) MF Global will pay your Accrued Bonus. Your “Accrued Bonus” means, to the
extent not previously awarded or paid, your Bonus for the fiscal year in which
your termination of employment occurs based on the achievement of actual
performance goals (taking into account, to the extent consistent with any
applicable requirements of Section 162(m) of the Code, the status of such
performance goals at the date of termination and disregarding any subjective
performance goals and any other exercise by the Board or any committee thereof
of negative discretion) multiplied by the

 

-8-



--------------------------------------------------------------------------------

number of days of your employment since the fiscal year ending before such date
of termination divided by 365.

(4) MF Global will pay your Severance Pay. Your “Severance Pay” means (A) the
sum of your Salary and your annual target Bonus for the fiscal year in which the
Termination Notice is given (or if such target Bonus has not yet been
established for such fiscal year, the target Bonus for the fiscal year prior to
the year in which the Termination Notice is given) multiplied by (B) the
severance multiplier provided on your Schedule (your “Severance Multiplier”).

(5) All service-based vesting (and, if applicable, non-performance-based
exercise) conditions relating to share options, restricted shares and other
equity-based compensation awarded by MF Global to you will be deemed fully
satisfied. The settlement of the awards will continue in accordance with the
relevant award agreement and, if applicable, performance terms will continue in
effect and be measured without regard to your termination. Any securities so
issued or awarded will remain subject to such restrictions on transfer as are
required by applicable securities laws. The benefit provided for by this
Section 6(d)(5) is referred to as “Accelerated Vesting”.

(6) Subject to (i) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following notice to you from MF Global of your COBRA rights and (ii) for the
number of years equal to your Severance Multiplier following your termination of
employment (provided you remain eligible for and exhaust COBRA continuation
coverage), MF Global will make available health benefit coverage substantially
equivalent to that available before the date of termination. For the duration of
such coverage, MF Global will include in your gross income an amount equal to
the applicable COBRA premium corresponding with each month of coverage in the
applicable taxable year. Any such coverage following the exhaustion of COBRA
continuation coverage is subject to you not becoming eligible to receive
substantially similar or improved health benefits from a subsequent employer
(whether or not you accept such benefits). You will notify MF Global of your
eligibility for health benefits from a subsequent employer within 30 days of
such eligibility.

(7) During the number of years equal to your Severance Multiplier, you will be
entitled to life insurance coverage on a basis that is substantially equivalent
to that available as an active employee before the date of termination unless
you become eligible to receive substantially similar or improved life insurance
benefits from another employer (whether or not you accept such benefits). You
will notify MF Global of your eligibility for life insurance benefits from a
subsequent employer within 30 days of such eligibility. Following

 

-9-



--------------------------------------------------------------------------------

such period of continued coverage, you will be entitled to continue such life
insurance coverage at your sole expense in accordance with the terms and
conditions of the applicable policy.

(e) For Cause or Without Good Reason. If MF Global terminates your employment
for Cause or you terminate your employment without Good Reason, MF Global will
pay your Accrued Compensation and your Other Benefits.

(f) For Your Disability or Death. If your employment terminates as a result of
your Death or Disability, MF Global will pay your Accrued Compensation, Earned
Bonus and Accrued Bonus and will provide your Other Benefits and Accelerated
Vesting. In addition, MF Global will pay you an amount equal to your annual
Salary then in effect (your “Disability/Death Pay”).

(g) Condition. Within 10 days after the date of your termination of employment
pursuant to Section 6(d) or (f), MF Global will tender to you (or your estate)
an agreement releasing from all liability (other than the payments and benefits
contemplated by this Agreement) each member of the MF Global Group and any of
their respective past or present officers, directors, employees or agents (in
each case, when acting on behalf of the MF Global Group but not in their
individual capacities), and imposing no other covenants upon you than are then
effective under this Agreement or as provided in this Section 6(g), and setting
forth your payments, benefits and other entitlements due under Section 6(d) or
(f), as applicable. MF Global will not be required to make the payments and
provide the benefits and other entitlements (other than the Accrued Compensation
and Other Benefits) due under Section 6(d) or (f), as applicable, unless you (or
your estate) execute and deliver such agreement to MF Global within 55 days
following such date of termination, which you (or your estate) do not revoke.
This agreement will be in the form normally provided by the MF Global Group to
similarly situated executives at the time, which form, for the avoidance of
doubt, will include a mutual non-disparagement covenant satisfactory to MF
Global. If MF Global fails to tender such agreement to you (or your estate)
within 10 days after the date of your termination of employment, the condition
of payment under this Section 6(g) will be deemed satisfied.

(h) Timing. All Accrued Compensation will be paid promptly after the end of your
employment. Subject to Section 6(g), any Earned Bonus or Accrued Bonus due will
be paid in accordance with the form and timing provisions contemplated by
Section 4(c) and any Severance Pay or Disability/Death Pay will be paid in one
cash lump sum on the 55th day following the end of your employment. The benefits
provided in this Section 6 will begin at the end of your employment.

(i) Section 409A.

(1) It is the parties’ intention that the payments and benefits to which you
could become entitled in connection with your employment under this Agreement be
exempt from or comply with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other guidance
promulgated thereunder. The provisions of this Section 6(i) shall qualify and
supersede all other provisions of this Agreement as

 

-10-



--------------------------------------------------------------------------------

necessary to fulfill the foregoing intention while to the maximum possible
extent preserving the economic terms otherwise intended hereunder. If you or MF
Global believes, at any time, that any of such payment or benefit is not so
exempt or does not so comply, you or MF Global will promptly advise the other
party and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it is exempt or complies (with the most limited possible
economic effect on you and on MF Global) or to mitigate any additional tax or
interest (or both) that may apply under Section 409A if exemption or compliance
is not practicable. MF Global agrees that it will not, without your prior
written consent, knowingly take any action, or knowingly refrain from taking any
action, other than as required by law, that would result in the imposition of
tax or interest (or both) upon you under Section 409A, unless such action or
omission is pursuant to your written request.

(2) To the extent applicable, each and every payment made pursuant to Section 6
of this Agreement shall be treated as a separate payment and not as one of a
series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).

(3) If you are a “specified employee” (determined by MF Global in accordance
with Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of your
separation from service as defined for purposes of Section 409A (a “Separation
from Service”) with MF Global, and if any payment, benefit or entitlement
provided for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting you to additional tax or interest
(or both) under Section 409A, then any such payment, benefit or entitlement that
is payable during the first six (6) months following the Separation from Service
shall be paid or provided to you in a lump sum cash payment to be made on the
earlier of (x) your death and (y) the first business day of the seventh
(7th) month immediately following your Separation from Service.

(4) Except to the extent any reimbursement, payment or entitlement under this
Agreement does not constitute Nonqualified Deferred Compensation, (i) the amount
of expenses eligible for reimbursement or the provision of any in-kind benefit
(as defined in Section 409A) to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
you in any other calendar year (subject to any lifetime and other annual limits
provided under MF Global’s health plans), (ii) the reimbursements for expenses
for which you are entitled shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, or (iii) the

 

-11-



--------------------------------------------------------------------------------

right to payment or reimbursement or in-kind benefits may not be liquidated or
exchanged for any other benefit.

(5) Any payment or benefit paid or provided under Section 6 hereof or otherwise
paid or provided due to a Separation from Service that is exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be
paid or provided to you only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of your second taxable year
following your taxable year in which the Separation from Service occurs;
provided, however that MF Global reimburses such expenses no later than the last
day of the third taxable year following your taxable year in which your
Separation from Service occurs.

(6) It is the parties’ intention that the definition of Good Reason and the
separation-from-service procedures specified in Section 6(c) hereof satisfy the
conditions set forth in Treasury Regulation Section 1.409A-1(n)(2) for a
termination for Good Reason to be treated as an “involuntary separation from
service” for purposes of Section 409A.

(7) Any dispute resolution payment (including related reimbursable expenses,
fees and other costs) that does not constitute a “legal settlement” in
accordance with Treasury Regulation 1.409A-1(b)(11) will be paid by MF Global to
you not later than the last day of your taxable year following the year in which
the dispute is resolved.

(8) Any payment, benefit or entitlement provided for in this Agreement that
constitutes Nonqualified Deferred Compensation due upon a termination of
employment shall be paid or provided to you only upon a Separation from Service.

 

7. Proprietary Information.

(a) Definition. “Proprietary Information” means confidential or proprietary
information concerning (1) the MF Global Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to the MF Global Group and (3) any
matter relating to clients of the MF Global Group or other third parties having
relationships with the MF Global Group. Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary Information does not include information
(1) that was or becomes generally available to you on a non-confidential basis,
if the source of this information was not reasonably known to you to be bound by
a duty of confidentiality, (2) that was or becomes available to the public,
other than as a result of a disclosure by you, directly or indirectly, that is
not authorized by the MF

 

-12-



--------------------------------------------------------------------------------

Global Group or (3) that you independently developed, learned, or discovered
without reference to any Proprietary Information.

(b) Use and Disclosure. You will obtain or create Proprietary Information in the
course of your involvement in the MF Global Group’s activities and may already
have Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the MF Global Group, and that, during your employment, you
will use and disclose Proprietary Information only for the MF Global Group’s
benefit and in accordance with any restrictions placed on its use or disclosure
by the MF Global Group. After your employment, you will not use or disclose any
Proprietary Information. In addition, nothing in this Agreement will operate to
weaken or waive any rights the MF Global Group may have under statutory or
common law, or any other agreement, to the protection of trade secrets,
confidential business information and other confidential information.

(c) Return of Proprietary Information. When your employment terminates, you
agree to return to MF Global all Proprietary Information, including any portion
of your notes, mailing lists, rolodexes and computer files that contains any
Proprietary Information. You agree to do anything reasonably requested by MF
Global in furtherance of perfecting the MF Global Group’s possession of, and
title to, any Proprietary Information that was at any time in your possession.

(d) Limitations. Nothing in this Agreement prohibits you from providing truthful
testimony concerning the MF Global Group to governmental, regulatory or
self-regulatory authorities.

 

8. On-going Restrictions on Your Activities

(a) Related Definitions. This Section uses the following defined terms:

“Competitive Enterprise” means, at any time, any business enterprise that
engages (1) in any activity anywhere as a futures commission merchant, broker
dealer or similarly situated intermediary or (2) in any other business in which
MF Global is engaged on your date of termination (or, if earlier, the date of
determination of breach of this Section 8) and which represents more than 5% of
MF Global’s net revenues (calculated in accordance with U.S. generally accepted
accounting principles) during the four completed fiscal quarters immediately
prior to your date of termination (or, if earlier, the date of determination).

“Client” means any client or prospective client of the MF Global Group to whom
you provided services or for whom you transacted business during the course of
your employment with MF Global Group.

“Solicit” means any direct or indirect communication of any kind that in any way
invites, advises, encourages or requests any person to take or refrain from
taking any action.

 

-13-



--------------------------------------------------------------------------------

(b) Your Importance to the MF Global Group and the Effect of this Section 8. You
acknowledge that:

(1) In the course of your involvement in the MF Global Group’s activities, you
will have access to Proprietary Information and the MF Global Group’s client
base and will profit from the goodwill associated with the MF Global Group. On
the other hand, in view of your access to Proprietary Information and your
importance to the MF Global Group, if you compete with the MF Global Group for
some time after your employment, the MF Global Group will likely suffer
significant harm. In return for the benefits you will receive from the MF Global
Group and to induce MF Global to enter into this Agreement, and in light of the
potential harm you could cause the MF Global Group, you agree to the provisions
of this Section 8. MF Global would not have entered into this Agreement if you
did not agree to this Section 8.

(2) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

(c) Transition and Other Assistance. Between the time that a Termination Notice
has been given and the effective date of the termination, you will take all
actions the MF Global Group may reasonably request to maintain for the MF Global
Group the business, goodwill and business relationships with any Clients. In
addition, while you are employed, and continuing after the termination of your
employment with MF Global for a period of two (2) years, upon receipt of
reasonable notice from MF Global (including outside counsel), you will respond
and provide information with regard to matters in which you have knowledge as a
result of your employment with MF Global, and will provide assistance to MF
Global in the defense or prosecution of any claim that may be made by or against
the MF Global Group. Such cooperation shall include, without limitation, serving
as a witness at trial or hearing, being deposed, and preparation for the same or
otherwise cooperating with MF Global as determined to be necessary by MF Global
(including outside counsel) at its sole discretion, for the defense or
prosecution of a claim. During the two (2) year period after termination of your
employment with MF Global, MF Global shall reimburse you for all pre-approved,
reasonable expenses in connection therewith, including travel expenses, and
shall compensate you at a daily rate equal to your Salary on the date your
employment terminated, divided by 200, with all days used for preparation,
travel and other related matters being included for purposes of determining the
compensation due to you. To the extent reasonably practicable, MF Global shall
provide you with notice at least 20 days prior to the date on which any such
cooperation is required. However, nothing in this Section 8(c) shall require you
to provide information, assistance or cooperation in any matter if doing so
would reasonably be expected to create a material conflict of interest for you
with respect to your principal business interests.

 

-14-



--------------------------------------------------------------------------------

(d) Non-Competition. Until the end of the period stated in the Schedule, and
subject to the payment provisions provided in the Schedule, you will not
directly or indirectly:

(1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

(2) associate (including as a director, officer, employee, partner, sole
proprietor, consultant, agent or advisor) with a Competitive Enterprise and in
connection with your association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

  (A) that is substantially related to any activity that you were engaged in,

 

  (B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

 

  (C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

in each case, for the MF Global Group at any time during the last twelve months
of your employment with MF Global; provided, however, that notwithstanding
anything in this Section 8(d) you may continue to act as an operating partner of
J.C. Flowers & Co. LLC (or in any comparable capacity on behalf of JCF) subject
to any duties (including fiduciary duties and duties of confidentiality) you may
owe to the MF Global Group or its stockholders by reason of your service as an
officer or director of MF Global.

(e) Non-Solicitation of Clients. Until the end of the period stated in the
Schedule, you will not attempt to Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
MF Global Group.

(f) Non-Solicitation of MF Global Group Employees. Until the end of the period
stated in the Schedule, you will not attempt to Solicit anyone who is then an
employee of the MF Global Group (or who was an employee of the group within the
prior six (6) months) to resign from the MF Global Group or to apply for or
accept employment with any Competitive Enterprise.

(g) Notice to New Employers. Before you accept employment with any other person
or entity while any of Section 8(c), (d), (e) or (f) is in effect, you will
provide the prospective employer with written notice of the provisions of this
Section 8. You will deliver a copy of the notice required by the preceding
sentence to MF Global no later than 30 days after commencing employment with
such prospective employer.

 

-15-



--------------------------------------------------------------------------------

9. Effect of Excise Tax and Limits on Golden Parachute Payments.

(a) Gross Up Payment. If there is a Section 280G Change in Control of MF Global
that causes any payment, benefit or distribution by any member of the MF Global
Group or any other person or entity to you or for your benefit (whether paid or
payable, provided or to be provided or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 9) (each a “Payment” and, in the
aggregate, the “Payments”) to be subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, together with any interest or
penalties incurred by you with respect to such excise tax, the “Excise Tax”),
then you shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any interest or penalties imposed with respect to such taxes), including any
income taxes (and any interest and penalties imposed with respect thereto) and
Excise Tax imposed upon the Gross-Up Payment, you will retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. For purposes
of this Agreement, the term “Section 280G Change in Control” means a change in
the ownership or effective control of MF Global, or in the ownership of a
substantial portion of the assets of MF Global, within the meaning of
Section 280G(b)(2)(A)(i) of the Code.

Notwithstanding the foregoing, if it is determined that you are entitled to a
Gross-Up Payment but that the Payments would not be subject to the Excise Tax if
the Payments were reduced by an amount that is less than $50,000, then the
Payments will be reduced to the maximum amount that would not result in the
imposition of the Excise Tax (the “Safe Harbor Amount”). If a reduction in the
Payments is necessary so that the Payments equal the Safe Harbor Amount and none
of the Payments is Nonqualified Deferred Compensation, then the reduction shall
occur in the manner you elect in writing prior to the date of payment. If any
Payment constitutes Nonqualified Deferred Compensation or if you fail to elect
an order, then the Payments to be reduced will be determined in a manner which
has the least economic cost to you and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have been
made to you, until the reduction is achieved.

(b) Determination of the Gross-Up Payment. Subject to the provisions of
Section 9(c), all determinations required to be made under this Section 9,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
MF Global and reasonably acceptable to you (the “Accounting Firm”) which shall
provide detailed supporting calculations both to MF Global and you within 15
business days of the receipt of notice from you that there has been a Payment
with respect to which you in good faith believe a Gross-Up Payment may be due
under this Section 9, or such earlier time as is requested by MF Global. All
fees and expenses of the Accounting Firm shall be borne solely by MF Global. Any
determination by the Accounting Firm shall be binding upon MF Global and you. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by MF Global
should have

 

-16-



--------------------------------------------------------------------------------

been made (the “Underpayment”), consistent with the calculations required to be
made hereunder. In the event that MF Global exhausts its remedies pursuant to
Section 9(c) and you thereafter are required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by MF Global to or for
your benefit. The previous sentence shall apply mutatis mutandis to any
overpayment of a Gross-Up Payment.

(c) Procedures. You shall notify MF Global in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by MF
Global of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 20 business days after you are informed in writing
of such claim and shall apprise MF Global of the nature of such claim and the
date on which such claim is requested to be paid. You shall not pay such claim
prior to the expiration of the 30-day period following the date on which you
give such notice to MF Global (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If MF Global notifies
you in writing prior to the expiration of such period that it desires to contest
such claim, you shall:

(1) give MF Global any information reasonably requested by MF Global relating to
such claim,

(2) take such action in connection with contesting such claim as MF Global shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by MF Global,

(3) cooperate with MF Global in good faith in order effectively to contest such
claim, and

(4) permit MF Global to participate in any proceedings relating to such claim;

provided, that MF Global shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold you harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limiting the foregoing provisions of this Section 9(c), MF
Global shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole option, either pay the tax claimed to
the appropriate taxing authority on your behalf and direct you to sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as MF
Global shall determine; provided that (A) if MF Global pays such claim and
directs you to sue for a refund, MF Global shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with

 

-17-



--------------------------------------------------------------------------------

respect to such amount or with respect to any imputed income with respect to
such amount; and (B) any extension of the statute of limitations relating to
payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, MF Global’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder, and you shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority, and MF Global will pay
or reimburse any reasonable attorney’s fees you incur as a result of settling or
contesting any such issue.

(d) Refund. If, after your receipt of a Gross-Up Payment or payment by MF Global
of an amount on your behalf pursuant to Section 9(c), you become entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, you shall (subject to MF Global complying
with the requirements of Section 9(c)) promptly pay to MF Global the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).

(e) Payment. Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by MF Global to you within 5 days prior to the due date for the
payment of any Excise Tax; provided, however, that any Gross-Up Payment shall in
all events be paid no later than the end of your taxable year immediately
following your taxable year in which the Excise Tax (and any income or other
related taxes or interest or penalties thereon) on a Payment are remitted to the
Internal Revenue Service or any other applicable taxing authority or, in the
case of amounts relating to a claim described in Section 9(c) that does not
result in the remittance of any federal, state, local and foreign income,
excise, social security and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved. Notwithstanding any other provision of
this Section 9, MF Global may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for your
benefit, all or any portion of any Gross-Up Payment, and you hereby consent to
such withholding.

 

10. Effect on Other Agreements; Entire Agreement.

This Agreement is the entire agreement between you and MF Global with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

11. Successors.

(a) Payments on Your Death. If you die and any amounts become payable under this
Agreement (including payments under Section 5(c), Section 5(d) and Section 6),
MF Global will pay those amounts to your estate.

(b) Assignment by You. You may not assign this Agreement without MF Global’s
consent. Also, except as required by law, your right to receive

 

-18-



--------------------------------------------------------------------------------

payments or benefits under this Agreement may not be subject to execution,
attachment, levy or similar process. Any attempt to effect any of the preceding
in violation of this Section 11(b), whether voluntary or involuntary, will be
void.

(c) Assumption by any Surviving Company. Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving MF Global (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
MF Global’s consolidated assets (a “Sale”), MF Global will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you. The “Surviving Company” means
(i) in a Reorganization, the entity resulting from the Reorganization or (ii) in
a Sale, the entity that has acquired all or substantially all of the assets of
MF Global. After the Reorganization or Sale, the Surviving Company will be
treated for all purposes as MF Global under this Agreement; provided that, if
more than 50% of the voting securities eligible to elect directors of the
Surviving Company is beneficially owned by a second entity (the “Parent
Company”), (x) the determination of whether a material and adverse change in
your position or a material diminution in your authority, responsibilities and
reporting relationships for purposes of Section 6(b)(2)(A) or (B) has occurred
in connection with or following a Reorganization or Sale shall be determined by
reference to the Parent Company and (y) such a material and adverse change and a
material diminution shall be deemed to have occurred under Section 6(b)(2)(A)
and (B) unless immediately following such Reorganization or Sale, and thereafter
during the Agreement Term, you are the senior-most officer of the Parent
Company, reporting exclusively to the board of directors of the Parent Company.
This Section 11(c) shall apply to each Reorganization and Sale occurring during
the Agreement Term.

(d) Except as provided in Section 11(c), MF Global may not assign this Agreement
without your written consent.

 

12. Disputes.

(a) Employment Matter. This Section 12 applies to any controversy or claim
between you and the MF Global Group arising out of or relating to or concerning
this Agreement, or any aspect of your employment with MF Global or the
termination of that employment (together, an “Employment Matter”).

(b) Mandatory Arbitration. Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect. However, the rules will be modified in the
following ways: (1) each arbitrator will agree to treat as confidential evidence
and other information presented to the same extent as the information is
required to be kept confidential under Section 7, (2) a decision must be
rendered within 10 business days of the parties’ closing statements or
submission of post-hearing briefs and (3) the arbitration will be conducted
before a

 

-19-



--------------------------------------------------------------------------------

panel of three arbitrators, one selected by you within 10 days of the
commencement of arbitration, one selected by MF Global in the same period and
the third selected jointly by these arbitrators (or, if they are unable to agree
on an arbitrator within 30 days of the commencement of arbitration, the third
arbitrator will be appointed by the American Arbitration Association; provided
that the arbitrator shall be a partner or former partner at a nationally
recognized law firm other than a law firm, or individual, who provided services
to MF Global or you at any time during the previous 10 years). Notwithstanding
the preceding, to the extent the rules of any self-regulatory organization
applicable to the MF Global Group require an Employment Matter to be arbitrated
by different arbitration rules, such required arbitration rules will apply.

(c) Limitation on Damages. You and the MF Global Group agree that there will be
no punitive damages payable as a result of any Employment Matter and agree not
to request punitive damages.

(d) Injunctions and Enforcement of Arbitration Awards. You or the MF Global
Group may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 12(b). Also, the MF Global Group may bring such
an action or proceeding, in addition to its rights under Section 12(b) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Sections 7 and 8.
You agree that (1) your violating any part of Sections 7 and 8 can cause damage
to the MF Global Group that cannot be measured or repaired, (2) the MF Global
Group therefore is entitled to an injunction, restraining order or other
equitable relief restraining any actual or threatened violation of those
Sections, (3) no bond will need to be posted for the MF Global Group to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

(e) Jurisdiction and Choice of Forum. You and the MF Global Group irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the County of New York over any Employment Matter that is not otherwise
arbitrated or resolved according to Section 12(b). This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both you
and the MF Global Group (1) acknowledge that the forum stated in this
Section 12(e) has a reasonable relation to this Agreement and to the
relationship between you and the MF Global Group and that the submission to the
forum will apply even if the forum chooses to apply non-forum law, (2) waive, to
the extent permitted by law, any objection to personal jurisdiction or to the
laying of venue of any action or proceeding covered by this Section 12(e) in the
forum stated in this Section, (3) agree not to commence any such action or
proceeding in any forum other than the forum stated in this Section 12(e) and
(4) agree that, to the extent permitted by law, a final and non-appealable
judgment in any such action or proceeding in any such court will be conclusive
and binding on you and the MF Global Group. However, nothing in this Agreement
precludes you or the MF Global Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Sections 12(b), 12(d)
and this 12(e).

 

-20-



--------------------------------------------------------------------------------

(f) Waiver of Jury Trial. To the extent permitted by law, you and the MF Global
Group waive any and all rights to a jury trial with respect to any Employment
Matter.

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

(h) Costs. MF Global will pay all costs of the arbitration except, if
applicable, your petitioner’s filing fee. If the arbitrator or court of
competent jurisdiction determines that you have prevailed on the issues in
dispute in the arbitration or court proceeding, as the case may be, MF Global
will, upon presentment of appropriate documentation, pay or reimburse any
reasonable expenses, including reasonable attorney’s fees, you incur as a result
of any Employment Matter.

 

13. General Provisions.

(a) Construction.

(1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

(2) The various headings in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.

(3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

(b) Withholding. MF Global may withhold (or cause to be withheld) from any
payment or benefit provided for hereunder any taxes that are required to be
withheld under any applicable law, rule or regulation.

 

-21-



--------------------------------------------------------------------------------

(c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

(d) No Set-off or Mitigation. Your and MF Global’s respective obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment or
other right you or any member of the MF Global Group may have against each other
or anyone else. You do not need to seek other employment or take any other
action to mitigate any amounts owed to you under this Agreement, and those
amounts will not be reduced if you do obtain other employment (except as this
Agreement specifically states).

(e) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours (with a notice contemporaneously given by another
method specified in this Section 13(e)), (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 13(e)):

If to you, to your last address (or to the last facsimile number) shown on the
payroll records of MF Global.

with a copy to:

Perkins Coie LLP

607 Fourteenth St. N.W.

Washington, D.C. 20005-2003

Attention: Marc E. Elias

Facsimile: 202-434-1690

If to MF Global or to any other member of the MF Global Group, to:

MF Global Holdings Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

Attention: General Counsel

Facsimile: 212-589-6215

 

-22-



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:   Marc Trevino, Esq.

Facsimile:   212-291-9157

(f) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and MF Global acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

(g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and MF Global or, in the case of a waiver, by the party
that would have benefited from the provision waived. Except as this Agreement
otherwise provides, no failure or delay by you or the MF Global Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

(h) Representations. You represent and warrant to MF Global that: (1) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
(2) you are not a party to any contract, agreement or understanding, written or
oral, which could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder, and (3) you are not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on your activities. You further represent and warrant to MF
Global that, to the best of your knowledge, information and belief, you are not
aware of any action taken by you (or any failure to act) that could form the
basis for a breach of fiduciary duty or related claim against you by any current
or former employer.

(i) Recoupment.

(1) In the event of a restatement of MF Global’s consolidated financial
statements (beginning with the financial statements for the quarterly period
ending June 30, 2010), MF Global shall have the right to take appropriate action
to recoup from you any portion of any Bonus and other equity or non-equity
compensation received by you the grant of which was tied to the achievement of
one or more specific performance targets, with respect to the period for which
such financial statements are or will be restated (“Recoupment Amount”),
regardless of whether you engaged in any misconduct or were at fault or
responsible in any way for causing the restatement, if, as a result of such
restatement, you otherwise would not have received such Bonus or other
compensation (or portion thereof). In the event MF Global is entitled to, and
seeks, recoupment under this Section 13(i), you shall promptly reimburse the
Recoupment Amount

 

-23-



--------------------------------------------------------------------------------

to which MF Global is entitled to recoup hereunder. In the event you fail to
make prompt reimbursement of any such Recoupment Amount to which MF Global is
entitled to recoup and as to which MF Global seeks recoupment hereunder, you
acknowledge and agree that MF Global shall have the right to (i) deduct such
Recoupment Amount from the compensation or other payments due to you from MF
Global or (ii) to take any other appropriate action to recoup such Recoupment
Amount. For purposes of this Section 13(i), the Recoupment Amount shall be
calculated on an after-tax basis unless such restatement results from your
misconduct within the meaning of Section 304 of the Sarbanes-Oxley Act of 2002.

(2) You acknowledge that MF Global does not waive its right to seek recoupment
of any Recoupment Amount as described under this Section 13(i) for failure to
demand repayment or reduce the payments made to you. Any such waiver must be
done in a writing that is signed by both MF Global and you.

(3) The rights contained in this Section 13(i) shall be in addition to, and
shall not limit, any other rights or remedies that MF Global may have under law
or in equity, including, without limitation, any rights MF Global may have under
any other MF Global recoupment policy or other agreement or arrangement with
you.

(j) Third Party Beneficiaries. Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and MF Global and your and MF Global’s
permitted successors and assigns.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours, MF GLOBAL HOLDINGS LTD.

/s/ Thomas Connolly

By:   Thomas Connolly  

Global Head of Human Resources

 

Accepted and agreed:

/s/ Jon S. Corzine

Jon S. Corzine Execution Date: March 23, 2010

 

-24-



--------------------------------------------------------------------------------

Terms Schedule

to Employment Agreement of

Jon S. Corzine.

 

Name    Jon S. Corzine Commencement Date    March 23, 2010 Position   

You will serve as Chairman of the Board and Chief Executive Officer of MF
Global.

 

Your employment will be based in New York, New York. You acknowledge that your
duties will require substantial travel to other offices.

Reporting, Authority and Responsibilities    You will report exclusively to the
Board. Starting Salary    $1,500,000 per year. Sign-On Bonus    You will be paid
$1,500,000 as a cash sign-on bonus within 30 days after the Commencement Date
(the “Sign-On Bonus”). If MF Global terminates your employment for Cause at any
time during the 12-month period commencing on the Commencement Date, you will be
required to pay MF Global an amount equal to the Sign-On Bonus. If you
voluntarily terminate your employment without Good Reason at any time during the
12-month period commencing on the Commencement Date, you will be required to pay
MF Global an amount equal to the Sign-On Bonus multiplied by the difference of
one minus a fraction, the numerator of which is the number of completed days
since the Commencement Date and the denominator of which is 365. Any amounts
required to be repaid to MF Global shall be paid to MF Global no later than 30
days following your termination date. Bonus   

Your Bonus will be determined based on the achievement of individual and company
performance goals under the terms of the applicable bonus plan or programs
established by the Board (or a committee of the Board), provided that for the
fiscal year ending March 31, 2011, your cash Bonus will not be less than
$2,000,000. Your target cash bonus for the fiscal year ending March 31, 2011
will be $3,000,000.

 

If you are employed with MF Global as of the end of the Agreement Term, you will
be entitled to receive your Bonus for the fiscal year ending March 31, 2011 at
the time bonuses are paid to similarly situated executives of the MF Global
Group, regardless of whether you remain employed with MF Global through such
payment date, based on the achievement of individual and company performance
goals.



--------------------------------------------------------------------------------

Additional Benefits    Reimbursement of expenses for financial, tax and estate
planning and reasonable professional fees incurred to negotiate and prepare this
Agreement in calendar year 2010, which shall not in the aggregate exceed
$200,000. Stock Option Grant   

You will receive a nonqualified stock option (the “Stock Option Grant”) to
purchase 2,500,000 shares of common stock of MF Global. The per-share exercise
price will be equal to the closing price per share of common stock on the New
York Stock Exchange on the grant date, which will be the tenth business day
following the later of the date of approval of your appointment or the date of
public announcement thereof by MF Global. The stock option will be granted under
a non-stockholder approved arrangement outside of any MF Global equity plan
pursuant to the New York Stock Exchange’s “inducement exception.” You agree that
the granting of the stock option is an inducement material to your decision to
enter into this Agreement and accept employment with MF Global. The terms and
conditions of the stock option will be substantially similar to those of MF
Global’s Amended and Restated 2007 Long Term Incentive Plan (except that they
will not be granted under that plan) and the option will become vested and
exercisable immediately prior to the close of business on March 31, 2011 and
will remain so exercisable until the tenth anniversary of grant, on which date
the option shall terminate, to the extent not previously exercised or forfeited
in connection with a termination of your employment by MF Global for Cause.

 

The shares of common stock of MF Global underlying the Stock Option Grant shall
be timely registered on Form S-8.

Severance Period    Your Severance Multiplier will be 2. Non-Competition Period
   3 months after termination of employment with MF Global. Non-Solicitation
Period for Clients    1 year after termination of employment with MF Global.
Non-Solicitation Period for Employees    1 year after termination of employment
with the MF Global.

 

-2-